Citation Nr: 0600271	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-06 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for HIV-related 
illness with candida esophagitis, currently rated as 60 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rose, Counsel






INTRODUCTION

The veteran served on active duty from April 1980 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination, which was necessary to evaluate her increased 
evaluation claim for HIV-related illness with candida 
esophagitis.


CONCLUSION OF LAW

The claim of entitlement to compensable disability rating for 
residuals of left inguinal hernia is denied based on the 
veteran's failure to report for a necessary and scheduled VA 
examination. 38 C.F.R. § 3.655(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification for her 
increased rating claim.  However, upon review, the Board 
finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005)

The initial unfavorable agency decision was made before the 
VCAA was enacted and therefore, it was not possible to 
receive proper VCAA notification prior to the decision.  The 
RO provided the veteran with a VCAA letter dated in May 2001.  
The VA fully notified the veteran of what is required to 
substantiate her claim in the letter, and in the statement of 
the case (SOC) dated in March 2002 and supplemental statement 
of the case (SSOC) dated in June 2004.  Together, the VCAA 
letter, SOC, and SSOC provided the veteran with a summary of 
the evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  She was also asked to submit evidence 
in her possession. The veteran did not submit or identify any 
other evidence.  

In addition, the SOC and SSOC specifically detailed the 
particular rating criteria used to evaluate the veteran's 
increased evaluation claim and what factual evidence was not 
shown in the record that would have warranted a higher 
evaluation.  The most recent SSOC issued in June 2005 
specifically indicated that higher evaluations were not 
warranted for under 38 C.F.R. § 4.88(b), Diagnostic Code 
6135.   It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra. 

VA also specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to send medical 
treatment records from his private physician regarding 
treatment, to provide a properly executed release so that VA 
could request the records for him, and request that he submit 
any evidence in his possession.  Furthermore, upon request 
from the veteran's representative, VA provided the veteran a 
copy of the entire claims file, which included evidence 
pertaining to his increased evaluation claims such as the 
rating criteria used.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his increased 
evaluation claims, and to respond to VA notices.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, the evidence includes service medical 
records, VA medical records, and private medical records.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the veteran was scheduled for a VA examination in 
December 2003, but failed to report and did not provide any 
reason for such failure.  The CAVC has held that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
she is applying for, or in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  She must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. § 3.326(a). The veteran has not satisfied his 
responsibilities in the development of her claim.

In light of the foregoing, the Board finds that VA has 
developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Analysis

In an April 1989 rating decision, the RO granted service 
connection for HIV positive and assigned a noncompensable 
evaluation.  In a June 1991 rating decision, the RO increased 
the evaluation to 30 percent, effective April 1991.  

In November 1999, the veteran filed a claim for entitlement 
to an increased evaluation based on treatment at Riverside 
Community Hospital for pneumonia and other related symptoms.  
She identified receiving treatment related to her esophagus.  
In an August 2000 rating decision, the RO increased the 
veteran's evaluation from 30 to 60 percent under Diagnostic 
Code 6351, effective April 23, 1998, and recharacterized her 
disability as HIV-related illness with candida esophagitis.  
In the rating decision, the RO specifically identified 
findings from treatment records from VAMC Loma Linda dated 
from April 1998 to December 1998 and hospital reports from 
October 1999 to November 1999 as the reasons and bases for 
increasing the veteran's evaluation to 60 percent.  The 
veteran was scheduled for a VA examination in January 2000 to 
determine the present severity of her disability, but failed 
to report.

In October 2000, the veteran submitted a notice of 
disagreement as to the 60 percent evaluation from the August 
200 rating decision, indicating that she felt she should be 
rated at 100 percent because she was unable to work due to 
chronic infections. 

Under Diagnostic Code 6351, a 60 percent evaluation is 
warranted for HIV-related illness with refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or minimum rating following development of AIDS related 
opportunistic infection or neoplasm.  A 100 percent 
evaluation is warranted for AIDS with recurrent opportunistic 
infections or with secondary diseases afflicting multiple 
body systems; HIV-related illness with debility and 
progressive weight loss, without remission, or few or brief 
remissions.  38 C.F.R. § 4.88(b) (2005). 

In her notice of disagreement, the veteran further indicated 
that she was currently receiving treatment at VA Long Beach. 
Outpatient treatment reports were received from VA Long Beach 
through February 2001.  A SOC was issued in March 2002 
informing the veteran that an increased evaluation was not 
warranted based on the VA Long Beach records.  

The Board notes that the VA Long Beach records failed to 
reveal any clinical findings that could support a 100 percent 
evaluation under Diagnostic Code 6351.  In fact, treatment 
evaluations from October 2000 through January 2001 showed 
that the veteran weighed 115 pounds in October 2000 and then 
was weighed at 121 pounds in January 2001.  This evidence 
does not demonstrate progressive weight loss.  Further,  a 
November 2000 EGD revealed no evidence of stricture and 
showed no evidence of candida or inflammation.  In essence, 
the medical evidence of record demonstrated no recurrent 
opportunistic infections, or secondary diseases afflicting 
multiple body systems.   

In her April 2002 substantive appeal, the veteran revealed 
that her viral load had been extremely high and was 
constantly going up.  She complained that she had daily, 
constant symptoms of reflux GERD and respiratory problems, 
requiring an inhaler for treatment.  

As the evidence of record did not confirm her assertions, the 
RO scheduled the veteran for another VA examination dated in 
December 2003.  However, the veteran failed to report for the 
scheduled VA examination essential to the development of his 
increased rating claim and did not set forth good cause for 
such failure.  He was advised in the December 2003 letter 
that it was important that he report for the examination as 
scheduled, and that failure to report would result in a 
decision being made without the benefit of evidence from the 
examination.  In June 2004, the veteran and his 
representative were furnished a supplemental statement of the 
case containing the provisions of 38 C.F.R. § 3.655, and 
notice that the veteran's claim was denied in accordance with 
those provisions.  The December 2003 letter and supplemental 
statement of the case were mailed to the veteran's address of 
record and were not returned as undeliverable.  
Notwithstanding this, neither the veteran, nor her 
representative has made an attempt to explain to the RO why 
she failed to report for the scheduled VA examination 
relevant to the claim.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase and 
entitlement or continued entitlement, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, illness of the veteran, or illness or death of a family 
member. 38 C.F.R. § 3.655 (2005); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  

In a long line of cases, the Court has stated that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no medical evidence 
which adequately addresses level of impairment of the 
disability since the previous examination.  See e.g. Allday 
v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The facts in this case are precisely 
on point with the Court's case law in that the veteran has 
claimed over the course of this appeal that her disability is 
more severely disabling than currently rated.  The veteran's 
own contentions, particularly  from her substantive appeal, 
require additional medical examination to address the level 
of impairment.

The Board again emphasizes that the veteran failed to appear 
to her scheduled examination in December 2003, without 
offering any explanation for her failure to cooperate.  In 
the June 2004 SSOC, the RO notified the veteran that failure 
to appear to his examination resulted in the denial of hers 
appeal, citing to 38 C.F.R. § 3.655.  The Court has held that 
the duty to assist is not a one-way street.  If a veteran 
wishes help in developing her claim, she cannot passively 
wait for it in those circumstances where she may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under theses circumstances, the Board has no 
alternative but to deny the veteran's claim as a matter of 
law.  See 38 C.F.R. § 3.655 (2005).


ORDER

Entitlement to an increased evaluation for HIV-related 
illness with candida esophagitis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


